                                                                                                                       I

                         Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 1 of 13                                                              FILED
                                                                                                                                               2018 Dec-17 PM 04:33
                                                                                                                                               U.S. DISTRICT COURT
                                                                                                                                                   N.D. OF ALABAMA


 Pro Sc 14 (Rev. 09/16) Complaint for Violation of Civil RigT11s (Prisoner)




                                       N~;:~~~;;:~~i~c~~~c                                                                     · 1
                                                                                                                                     ,   1:·


  fou \.C.r)'i bed:\.\-~r, ~ I.e.
                               Plaintiff
                                                  ,1   f\
                                                                                     )
                                                                                      )
                                                                                      )
 (H'rite yourji1l/ name. No more than bne plaintiffn1ay be named in                  )
 a complaint.)
                                                                                                      ~ · Yi2i -- -~'1 -a0=\:3- V\CJ\ -
                                                                                     )
                                          -v-                                        )    Case No.
                                                                                     )               (to be filled in by the Clerk's Office)       ~
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                 ·            Defi ant(s)                                            )
(Write the jitll name ofeach defendant who is being szred. Iftlze                    )
names ofall ofthe defendants cannot flt in the space above, please                   )
1vrite '~ee al/ached" in the space and allach an additional page                     )
with tlzefull list ofnames. Do not inclzrde addresses lzere. Yozrr                   )
con1plaint may be brought in this cortrt only ifone or nzore Ofthe                   )
named defendants is located 1vithin this district.)


                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                                       (Prisoner Complaint)


                                                                              NOTICE

Federal Rules of Civil Procedure 5 .2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
individual's birth; a minor's initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee of$400.00 or an Application to
Proceed In Forma Pauperis.

Mail the original complaint and the filing fee of $400.00 or an Application to Proceed In Forma Pauperis to the
Clerk of the United States District Court for the Northern District of Alabama, Room I 40, Hugo L. Black U.S.
Courthouse, 1729 5th Avenue North, Birmingham, Alabama 35203-2195.




                                                                                 I
              Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 2 of 13




I.    The Parties to this Complaint

A.    The Plaintiff

      Provide the information below for the plaintiff named in the complaint.

         Name
         All other names by which
         you have been known:                ,I
         ID Number
         Current Institution
         Address
                                           f\cre: i)C
                                                   City·
                                                         e_                    AL
                                                                             ~-'--"':S::-ta-te--
                                                                                                   }~{..Jo
                                                                                                            Zip Code


B.   The Defendant(s)

     Provide the information below for each defendant named in the complaint, whether the defendant is an
     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s) listed
     below are identical to those contained in the above caption. For an individual defendant, include the
     person's job or title (if known) and check whether you are bringing this complaint against them in their
     individual capacity or official capacity, or both. Attach additional pages if needed.
     Defendant No. I

        Name
        Job or Title (if known)
        Shield Number
        Employer                        Lo1,ccvdci1c Sbck~fJ'.s cll .c,
        Address


                                                                                                            Zip Code

                                       0     Individual Capacity       J]J       Official Capacity
     Defendant No. 2

       Name
       Job or Title (if known)
       Shield. Numbl)r
       Employer
       Address
                                                                                                   ) ·;:"; <' L'
                                                                                                   ,) ->1
                                                                                  State    ·            Zip Code

                                        ~ Individual Capacity         ffi       Official Capacity

                                                     2
,··-'                   Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 3 of 13




        Defendant No. 3
               Name                              Loi;J~t,kdf Vt±e/1:ttr.!) t(u rty                                      ce.:rttl
               Job or Title (ifknown)            Ad N\i 11 ~ ~::kei-\\C /)
               Shield Number
               Employer                                                                                                 . r/i/?:C e
               Address
                                                                                                                     ) < . ·~
                                                   F\cv e "cCityf/                                L
                                                                                                  Stale
                                                                                                                    ..; ) 6   io
                                                                                                                        Zip Code

                                                  D Individual Capacity         l3J          Official Capacity
        Defendant No. 4

               Name
               Job or Title (if known)
               Shield Number
               Employer
               Address



                                                 D Individual Capacity          12!1         Official Capacity


II.       Basis for Jurisdiction

         Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights,
         privileges, or immunities secured by the Constitution and [federal law]." Under Bivens v. Six Unknown
         Named Agents ofFederal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for
         the violation of certain constitutional rights.

          A.     Are you bringing suit against (check all that apply):

                 D Federal officials (a Bivens claim)
                 tlkJ    State or local officials (a§ 1983 claim)
         B.      Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities,
                 secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section
                 1983, what federal constitutional or statutory right(s) do you claim is/are being violated by state or
                 local officials?
                 Frgh.\t\ c,itb Cy}"--<"..~\ '."" crt If \ Ll Cid                      (,1   <)    \r 1(   \   .)   Ct,/\;' h;14 ( d--


                                                              3
                  Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 4 of 13




VeR:r-,J ut \
  -#-\,         _;111 l1 •       l..?'uD~;\ _/1(11- l' e/J/1.',~ ;                  c,;1 ,_ 11      fc
                 L{,,./           1 ':..   f-   (.)I   /.:,,.',I,.-,, ,·,,{:. -\--[ \t._       \\ (     ···,

                 1v1L        t        tr        6(-{ 15 r:1 F11                       +
                                                                                -,.c-, i::.




Dcf11r:n,\t,
  :ti   0
            i   /i/ct- frii/ r/t.l~.I~) /j,c_ .:.1ci~.\i11:' .,i'-7G1 tf:,
                ,rfi {:_J 't' ~ Ll/,,,+y (rv -f-/, e. !,cu(; cJ~ ;,,, Y(T ("'/
                CV'() i\C\- f,Cft:t l, y S1\{.1,,J,1r +t\t  \t\c ;t (( I                            l


                «d,tl               f P -i+,d. 7t1 [ (':i                    0~ ·fj          Lli,,c/,i: /      ~1'1 L   {)   :_:,,Ji 'hliL--..
                .(')cfi1('1_t              tc: ljh t.
                                                ,,f
                                                             .\-,\,'(:__ \. v '--, \ '. ..
                                                                                          I -
..              Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 5 of 13




        C.    Plaintiffs suing under Bivens may only recover for violation of certain constitutional rights. If you
              are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
              officials?                         /lj/ ft=

        D.    Section 1983 allows defendants to be found liable only when they have acted ·"under color of any
              statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of
              Columbia." 42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant
              acted under color of state or local law. If you are suing under Bivens, explain how each defendant
              acted under color of federal law. Attach additional pages if needed.


                                      See             Af+act~ r19c
III.   Prisoner Status

       Indicate whether you are a prisoner or other confined person as follows (check all that apply):

        D Pretrial Detainee
       D Civilly committed detainee
       D Immigration detainee
       ~     Convicted and sentenced.state prisoner
       eg    Convicted and sentenced federal prisoner
       ~     Other
             (explain)

IV.

       State as briefly as possible the facts of your case. Describe how each defendant was personally involved
       in the alleged wrongful action, along with the dates and locations of all relevant events. You may wish to
       include further details such as the names of other persons involved in the events giving rise to your
       claims. Do not cite any cases or statutes. If more than one claim is asserted, number each claim and write
       a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

       A.    If the events giving rise to your claim arose outside an institution, describe where and when they
             arose.



       B.    If the events giving rise to your claim arose in an institution, describe where and when they arose.
                                       c, ±:h ,
                                            I)              AM:-c, l k        pn9 c

                                                        4
                       Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 6 of 13




Ve+el\Jct·\-\ \
 =*1
          .A~ NIA
           B' Lav.Jcvoet)e                                                (C{.,v1t\( ·~(~{-/y\fc.'I         (e : (,;/     8:citri_9        C/.'icl
             ..A- L pee),


                 ,               ,             l ')
            D, /\·\ 5, (11/h~-\t \--\1c .\j c,. Defe y'ru\t c.
                                                                                                       I      !

                                                                                                                       r-\, (     c. \c1.f ,. ,, J::
                   \.1,, I oh. . V\(Jr CJf'.                                 +b'(_   \-:;,/,Jr:+ ._>,, ~h:-             c:., C1-.1/JF.1j
                                                                                                                    CJ ,A·ctv,..:.t ,,,,
                  i\-tv 1.,,ll/ t o i·c :'t lY\1. '--. c,_,,yl1 J,. ·._ 'ty'f{~ic le lv:.it
                  (·t::
                  .•
                          L' ,· ('~, c,,
                            _1
                                                  1; 1- +1,
                                   ~v .... .-_~-, v,,
                                  1· / '
                                    \....   ,'\_t
                                                              -., J;c;·,
                                                         · t ,,_              / . l,
                                                                     ·,. 't IL-·   - ·,.,._i                 + ,·          --~ te 1\
                                                                                       ,! ----+- •·· ._,, 1· "..c.11t0 +1,,'
                   Cf As                             Jh;,~ :~ c.:,,                    1~C\,:V\th.:1       [,'1c'' )·l"fi(          \)rlhc:~.,, ),
                   L_{Ai\:)!\ - ~     \1\rv-..,";l.\e_'~\tiL\Ol\ 1)(Ej', \h..:,-\-1:. ((:._.,.,:
                  . ~ \ \.-J\.\hr.·u\ ~;_,,~\.k: j :\ ,J <\,,.p; ·~ c. -ch:_+/ccr




           .A ../Vl•i



           l           /,
               ,• ..'l iJ . • ·- -1.
                                 ·-L·J       -
                                                    '      ~
                                                    ,t-,..,_.,.
                                                                  r
                                                                      ~
    Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 7 of 13




c
                                                         I'_ , "" / , , , ,. r ..r..'.. --
                                                           ,II
                                                                 '-
                                                                      f_,(._(__,.·,,,, • .,
                                                                                                 '
                                                                                                   iC,,
                                                                                              ,,,{,/.,,,,,
                                                                                                    . ".
                                                                                           I
                    Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 8 of 13




      C.           What date and approximate time did the events giving rise to your claim(s) occur?
                                    c, ·" \-h -( CJ 1:±-c. ck, ~ci.7e
      D.. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
          Was anyone else involved? Who else saw what happened?)
                                      c , :th t            0   \-1 c c~ Y<:·y e

V.    Injuries




VI.   Relief

      State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or
      statutes. Ifrequesting money damages, include the amounts of any actual damages and/or punitive
      damages claimed for the acts alleged. Explain the basis for these claims.
                 _f.
      D\u{\te/1.L_·L{/)   +·. . .
                               11
                        -11'-" J
                                  [}-/o r··, 1) '\' .• r-r.,. ( ,' / _;/'''DI . ( /! I 1· . I I:, . ' .I
                                  \L'Ro1r,c_rtt:;t·'r() > l<'Li''l J d,'4 Li.\ 1 ',,;(v1iStMrr-,
        l\'/lrte/)-1                 ~ ·   50--,,,-,,              A;             'tj~·,                   .·1 1     ,:/C/}f[.c':

                                                                                11· / (,                         J




                                                                                               /   {
                                                                                                       .     .
                                                                                                       ' ·'] ( .
                                                                                                                 )


               I      .                            /           I




           '                                           I




                                                                   5
                                                                                            I '"   ,I


                Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 9 of 13




VII.   Exhaustion of Administrative Remedies Administrative Procedures

       The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997(a), requires that "[n]o action shall be
       brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a
       prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as
       are available are exhausted."

       Administrative remedies are also known as grievance procedures. Your case may be dismissed if you
       have not exhausted your administrative remedies.

       A.   Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

             IE:!   Yes

             D      No
            If yes, name the jail, prison, or other correctional facility where you were confined at the time of
            the events giving rise to your claim(s).
                    L Cl ud <:YdC1IR rOt,u)\ 'f         \)d:( l\\,5-( ')   L (-' ·Jt:C:'r

       B.   Does tl1e jail, prison, or other correctional facility where your claim(s) arose have a grievance
            procedure?

            1:51;' Yes

            D       No

            D       Donotknow


       C.   Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s)
            arose cover some or all of your claims?

            D Yes
            D       No

            B!!:] Donotknow

            If yes, which claim(s)?




                                                       6
          Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 10 of 13




D.    Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
      concerning the facts relating to this complaint?

      IJl     Yes

      D       No

      If no, did you file a grievance about the events described in this complaint at any other jail, prison,
      or other correctional facility?

      D Yes
      D      No

E.   If you did file a grievance:

     I.     Where did you file the grievance?

             Lo1,clwdulf C:Oe,uAy [)<'±tf\~~C,r.                     Ce'l~t'~-       i1;tne_ ±aofe+-.
     2.     What did you claim in your grievance?



     3.



     4.     What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
            not, explain why not. (Describe all efforts to appeal to the highest level ofthe grievance
           process.)




                                                 7
                                                                                          I

              Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 11 of 13




        F.   If you did not file a grievance:

             I. If there are any reasons why you did not file a grievance, state them here:

                                                .1VIA·
             2. If you did not file a grievance but you did inform officials of your claim, state who you
                informed, when and how, and their response, if any:

                                                  /\,1 /A
        G.   Please set forth any additional information that is relevant to the exhaustion of your administrative
             remedies.




VDI.   Previous Lawsuits

       The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without
       paying the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained
       in any facility, brought an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless
       the prisoner is under imminent danger of serious physical injury." 28 U.S.C. § 1915(g).

       To the best of your knowledge, have you had any cases dismissed based on grounds that it was frivolous,
       malicious, or failed to state a claim upon which relief may be granted?
       D Yes
       Q-    No

       If yes, state which court dismissed your case(s), when this occurred, and attach a copy of the order(s) if
       possible.                                                                                       ·




                                                                                   I
                                                                               I
                                                                             I
                                        I                                  J




                                                       8
                                                                                     I.···
          Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 12 of 13




A.        Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
          action?

          D Yes

          tz No
B. If your answer to A is yes, describe each lawsuit by answering questions I through 7 below. (ff
    there is more than one lawsuit, describe the additional lawsuits on another page, using the same
   format.)

      1.      Parties to the previous lawsuit

              Plaintiff(s)

              Defendant(s)

      2.      Court {iffederal court, name the district; ifstate court, name the county and State)
                                                    11
     3.       Docket or index number




     4.      Name of Judge assigned to your case
                                                   /1     I /_

     5.      Approximate date of filing lawsuit
                                                         / A-               '

     6.      Is the case still pending?

             D Yes
             D    No

     If no, give the approximate date of disposition.              I   I I!-
     7.      What was the result of the case? (For example: Was the case dismissed? Was judgment
             entered in your favor? Was the case appealed?

                                                                  IL! I

                                                    9
                                                                                         I,_,,   11


: ..        Case 3:18-cv-02073-ACA-HNJ Document 1 Filed 12/17/18 Page 13 of 13




 IX.   Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
       information, and belief that this complaint: (1) is not being presented for an improper purpose, such as
       to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by
       existing Jaw or by a nonfrivolous argument for extending, modifying, or reversing existing Jaw; (3) the
       factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary
       support after a reasonable opportunity for further investigation or discovery; and (4) the complaint
       otherwise complies with the requirements of Rule 11.

       I agree to provide the Clerk's Office with any cha11ges to niy address where case-related papers
       may be served. I understand that my failure to keep a current address on file with the Clerk's
       Office may result in the dismissal of my case.



        Printed Name of Plaintiff
        Prison Identification #
        Prison Address
                                                  Flwc!J(e
                                                            City
                                                                                  AL
                                                                                   State              Zip Code




       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on        I~ -11 ~ ~olt
                                  (Date)



                         Signature of Plaintiff




                                                      10
